DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 11-12, 14 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belady US 20060181857.

Regarding claim 1, Belady discloses an assembly structure for providing power for a chip, comprising: 
a circuit board (system board in Fig. 8), configured to provide a first electrical energy; 
a chip (processor module in Fig. 8); 
a power converting module (power distribution board in Fig. 8), configured to electrically connect the circuit board (system board) and the chip (processor module), convert the first electrical energy to a second electrical energy, and supply the second electrical energy to the chip (processor module), 
wherein the chip (processor module), the circuit board (system board) and the power converting module (power distribution board) are stacked (as depicted in Fig. 8); and 
L2 conn., shown in Fig. 8), configured to electrically connect the circuit board (system board) and the power converting module (power distribution board as depicted Fig. 8).

Regarding claim 2, Belady discloses assembly structure for providing power for a chip according to claim 1, the power converting module (power distribution board) and the chip (processor module) are located on two opposite sides of the circuit board (system board as depicted Fig. 8).

Regarding claim 3, Belady discloses the assembly structure for providing power for a chip according to claim 2, wherein the connection component (L2 conn.) comprises: 
a connector (L2 conn.), electrically connecting the circuit board (system board) and the power converting module (power distribution board), 
wherein the connector (L2 conn.) and the chip (processor module) are disposed on two opposite sides of the circuit board (system board as depicted in Fig. 8).

Regarding claim 11, Belady discloses the assembly structure for providing power for a chip according to claim 3, wherein the connector (L2 conn.) is configured to transmit input power of the power converting module (power distribution board) from the circuit board (system board) to the power converting module (power distribution board).

Regarding claim 12, Belady discloses the assembly structure for providing power for a chip according to claim 3, wherein the connector (L2 conn.) is configured to transmit output power of the power converting module (power distribution board) from the power converting module (power distribution board) to the circuit board (system board).

Regarding claim 14, Belady discloses the assembly structure for providing power for a chip according to claim 3, further comprising: 
a heat sink (thermal dissipation device in Fig. 8), disposed on the connector (L2 conn.; as depicted in Fig. 8, while the thermal dissipation device is not directly on the connector L2, it is still on the connector L2).

Regarding claim 17, Belady discloses the assembly structure for providing power for a chip according to claim 3, wherein connection points of the connector (L2 conn.) and the circuit board (system board) are on one side or more sides of a projection of the power converting module (power distribution board) on the circuit board (system board as depicted in Fig. 8).

Regarding claim 18, Belady discloses the assembly structure for providing power for a chip according to claim 3, wherein a connection point of the connector (left most L2 conn.) and the circuit board (system board) is outside a projection of the chip (middle processor module) on the circuit board (system board).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belady as applied to claim 3 above.
Regarding claim 13, Belady discloses the assembly structure for providing power for a chip according to claim 3.
Belady does not explicitly disclose that the connector is formed of heat conductive material.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to select the desired material and haver the connector formed of a heat conductive material, in order to provide electrical connection and thermal dissipation, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 4-10, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1-3, a combination of limitations that “wherein the connection component further comprises: 
a back plate, 
wherein the back plate and the chip are disposed on two opposite sides of the circuit board”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 5-10 depending from claim 4 would therefore also allowable.

Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1-3, a combination of limitations that “wherein a surface of the connector is formed with a wing shaped structure”.  
None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1-2, a combination of limitations that “a back plate, electrically connecting the circuit board and 
None of the reference art of record discloses or renders obvious such a combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHRISTOPHER L AUGUSTIN/           Examiner, Art Unit 2841                                                                                                                                                                                             /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841